[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 420 
The loss, if any, which the owners of the ship Driver sustained, and for which they have a right of action, proceeds from their liability to refund the passage money, which was received by their agents, Taylor  Co., at Liverpool. The contract is for the entire voyage, and requires the delivery of the passenger at New York before the passage money is earned. Its prepayment does not exempt the ship or her owners from this obligation. It is indisputable that there was no compliance with the contract in this respect, and the vessel and her owners are liable to the representatives of the deceased passengers for the money paid them for the passage. Passage money and freight are generally governed by the same rule. (Howland v. The ShipLavinia, 1 Peters' Adm., 123, 125.) The defendants rely on the case of Detouchos v. Peck (9 Johns., 210). It was held in that case, that if the non-performance of the contract is occasioned by the neglect or default of the passenger, he cannot recover money paid in advance for his passage. It is not a case applicable in principle here. Judge STORY says (Pitman v.Hooper, 3 Sumn., 66): "In the ordinary case of freight paid in advance, I do not understand that, if the voyage is not performed, the owner can, without any express stipulation to the purpose, retain it; but the shipper is entitled to recover it back." And he refers to the case of Watson v. Duyckinck (3 Johns., 335), and Griggs v. Austin (3 Pick., 20), as authority for the rule.
In Watson v. Duyckinck, the recovery in favor of the passenger was defeated from the terms of the contract. It is stated expressly that he would otherwise have been entitled *Page 421 
to recover the money advanced, after the vessel had been wrecked and the voyage broken up. Judge KENT says, in that case: "The general principle undoubtedly is, that freight is a compensation for the carriage of goods, and if paid in advance, and the goods be not carried, by reason of any event not imputable to the shipper, it then forms the ordinary case of money paid upon a consideration, which happens to fail." He then states that the agreement of the parties takes that case out of the rule.
In Howland v. The Ship Lavinia (supra), it is held that no passage money is due, unless the passenger is carried to the port of destination. The liability of the owners to repay the passage money gives the right to indemnity from the insurer. (Walff v. Howard Ins. Co., 3 Seld., 583.)
The defendants insist that their liability was affected by the act of parliament, which was passed after the policy of insurance was first issued, and that the evidence of the act, and the contract framed under it, were improperly admitted at the trial. This objection is, I think, unfounded. There is nothing in the policy of insurance settling the form of the passenger contracts. The owners were at liberty to agree upon any terms which they thought proper. The agreement appears to be such as would be implied as to the point of debarkation in a passenger contract. The act of parliament requires it to be in writing and delivered to each passenger, imposing also certain penalties. The act, and the ticket delivered in pursuance of it, tended to settle the nature and form of the liability which the owners had incurred to each passenger. In respect to the delivery of the passenger at the port of destination, it is the same by the contract, or ticket, as it was without. Before the act of parliament, the owner was equally required to deliver the passenger at the port of destination, and he was equally liable to refund the passage money in case of failure, sometimes pro rata iteneris,
sometimes the whole amount, depending on circumstances and the terms of the contract. Here we know not the cause of the failure to deliver the passengers, but we have no reason to believe that it arose from any fault of the passengers. The *Page 422 
insurer has no concern with the terms upon which the passengers were carried; but, if he had, I am unable to perceive that their risk would be increased beyond the rate incurred by the usual and customary obligation for the transportation of passengers. The act secured the rights and privileges of passengers by a written contract, imposing a penalty for a violation of its terms, as well as for an infringement of the law. The object of the act was to abolish certain abuses which had arisen in the transportation of passengers across the Atlantic. But the subject of the liability of the vessel or owners to refund the whole or any part of the passage money, in case of a failure to carry the passenger to the port of destination, was not one of the abuses within the purview of the act, nor was that subject in any manner affected thereby. It is reasonable and right to assume, that the contracts were made with the passengers in the form required by the law in force at the place where they were made. It became proper evidence, therefore, to prove, or tending to prove, the terms of the agreement in force with the passengers. There was no valid objection to proving the passenger contracts, even if the liability to refund the passage money was the same in case none had been made in writing, or the contract had been simply to furnish a passage from Liverpool to New York by the ship Driver.
It was, also, well argued by the learned counsel for the plaintiff, that each indorsement of an additional sum of $25,000 was equivalent to the making of a new policy, of the same tenor and effect as the prior one; and that the passage money claimed accrued under an indorsement of an additional sum, after the act of parliament had been passed and had gone into effect.
No error occurred on the trial, in my opinion, and the judgment should be affirmed, with costs.
All the judges concurring,
Judgment affirmed. *Page 423